     Case 4:20-cv-02856 Document 10-1 Filed on 12/17/20 in TXSD Page 1 of 1




                             UNITED STATES DISTRICT COURT
                              SOUTHERN DISTRICT OF TEXAS
                                  HOUSTON DIVISION

Michael Lloyd Purifoy,                             §
v.                                                 §                    Case No. 4:20-cv-02856
Invictus Residential Pooler L.P., as               §
Administrator, et al.                              §

                               ORDER AND FINAL JUDGMENT

        Now before the court is defendants Invictus Residential Pooler L.P., as Administrator and

NewRez LLC dba Shellpoint Mortgage Servicing's dismissal motion. The Court concludes the

dismissal motion should be GRANTED. The Court further orders all claims asserted against

defendants by plaintiff Michael Lloyd Purifoy in this lawsuit are hereby DISMISSED WITH

PREJUDICE. This order disposes of all claims against all parties and is final for all purposes

including appeal.



Signed this _________________, 2021.




                                                        UNITED STATES DISTRICT JUDGE




Order and Final Judgment                                                                      Page 1 of 1
4:20-cv-02856; Michael Lloyd Purifoy v. Invictus Residential Pooler L.P., as Administrator, et al.
